 



Exhibit 10.4
Description of Director Long-Term Service Award Plan
     On December 19, 2006, the board of directors (the “Board”) of Phoenix
Technologies Ltd. (the “Company”) unanimously approved the creation of a
director long-term service award plan in order to attract and retain high
caliber directors and to reward directors for their loyal service to the
Company. The Board set the amount of such award at $50,000, to be paid as a
one-time payment to retiring directors whose service terminates for any reason
other than for cause, and who have served for ten years or more on the Board (or
who have served at least five years on the Board and have at least ten years of
combined service as a director of the Company and as a director of any business
acquired by the Company).
     The Board also approved on December 19, 2006 the payment of a $50,000
service award under the above-mentioned plan to Anthony Sun upon the expiration
of his current term as a director of the Company, based on his combined service
on the Board and the board of a company previously acquired by the Company.